Citation Nr: 1707697	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder disability.

2.  Entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder surgical scar.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status from August 4, 2015 through November 30, 2016.

4.  Entitlement to SMC based on aid and attendance/housebound status prior to August 4, 2015.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 4, 2015.




REPRESENTATION

Appellant represented by:	Rudy Melson, Agent


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to March 1966.

This case initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2016, the Board raised and remanded the issue of entitlement to a TDIU.

In May 2016, the Board granted service connection for a right shoulder disability and a surgical scar of the right shoulder.  The Board also remanded the issues of entitlement to SMC based on aid and attendance/housebound status and entitlement to TDIU.  The Veteran subsequently appealed the effective dates assigned for the right shoulder disability and right shoulder scar.

In September 2016, the Board again remanded the issues of entitlement to a TDIU, entitlement to SMC based on aid and attendance/housebound status, and entitlement to earlier effective dates for the right shoulder disability and right shoulder scar.

A December 2016 rating decision granted entitlement to a TDIU from August 4, 2015 and entitlement to SMC based on aid and attendance from December 1, 2016.  As those represent partial grants, those issues remain in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to earlier effective dates for the grants of service connection for a right shoulder disability and a right shoulder surgical scar, and entitlement to SMC based on aid and attendance/housebound status prior to August 4, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that for the period from February 28, 2012 through August 3, 2015, the Veteran's service-connected major depressive disorder with adjustment disorder associated with left shoulder disability and his service-connected left shoulder instability have precluded him from securing or following a substantially gainful occupation.

2.  The evidence of record establishes that for the period from August 4, 2015 through November 30, 2016, the appellant has been in the need of the aid and attendance of another person.




CONCLUSIONS OF LAW

1.  The criteria for a TDIU for the period from February 28, 2012 through August 3, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

2.  The criteria for SMC based on the need for aid and attendance for the period from August 4, 2015 through November 30, 2016 have been met.  38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

For the period from February 28, 2012 through August 3, 2015, the Veteran was service connected for major depressive disorder with adjustment disorder as 50 percent disabling and left shoulder instability as 20 percent disabling; his combined evaluation was 60 percent.  Prior to February 28, 2012, the Veteran was not in recepit of service connection for any disability.

Significantly, in May 2015, the RO granted service connection for left shoulder instability, pursuant to a March 2015 Board decision which found that the Veteran had aggravated a preexisting left shoulder disorder during service.  In February 2016, the RO granted entitlement to service connection for major depressive disorder with adjustment disorder pursuant to a February 2016 Board decision which found that major depressive disorder was secondary to his service-connected left shoulder disorder.  Accordingly, since the depressive disorder is secondary to the left shoulder disorder, both disabilities arise from a common etiology.  Therefore, since the combined evaluation of these two disabilities from February 28, 2012 through August 3, 2015 was 60 percent, the Board finds that the Veteran met the threshold schedular requirements for this period.

By way of background, in December 2016, the RO granted entitlement to a TDIU beginning August 4, 2015 but denied a TDIU for the prior period, finding that the Veteran did not meet the schedular requirements for a TDIU.  The RO based the award for a TDIU in large part on a November 2016 VA examination which found the Veteran's major depressive disorder and his service-connected left and right shoulder conditions caused significant impairments in occupational functioning rendering him unable to obtain or maintain gainful employment.  The examiner there, an M.D., opined that his major depressive disorder resulted in problems with memory, impaired abstract thinking, disorientation to time and intermittent problems with personal hygiene.  Such symptoms, the examiner noted, would make it extremely difficult for the Veteran to function in an occupational setting.  Further, his left and right shoulder disabilities resulted in pain with lifting and carrying objects.  The examiner indicated that she had reviewed the claims file, to include medical opinions from "Dr. M" and "Dr. K."

Dr. M, an M.D. who indicated in a February 2013 correspondence that he was familiar with the Veteran's condition because his brother is married to the Veteran's sister, concluded in an August 2015 correspondence that the Veteran was "clearly not employable for anything other than very light, sedentary work and even that would be at most at a 4-hour day level."  He further opined that:

His debilitated psycho-emotional status, however, even further delimits him to activities that must not require sustained and sharp concentration, and fine motor skills.  He could not operate any heavy or dangerous or complex machinery.  He obviously could not work in any capacity requiring any lifting of anything above 10 pounds, or to above chest level, and certainly no sustained or repetitive lifting.  He would not be able to tolerate any more than occasional, [right upper extremity]-only, overhead lifting, and of no more than 1-5 pounds.  Although he does have [chronic obstructive pulmonary disease], the bulk of his Chronic Pain + Severe Depression limitations preclude him from attaining a level of activity wherein the respiratory limitations would become primary.

Dr. K, an M.D., opined in an August 2012 correspondence that the Veteran's bilateral shoulder disabilities, in particular his left shoulder, had progressively worsened over time which had resulted in difficulties with activities of daily living involving strength related to overhead activities.

In addition to the above opinions, the Board notes that in September 2011, a private psychiatrist indicated that the Veteran's psychiatric disorders, to include his major depressive disorder, resulted in the need for support and services available in an adult residential area setting.  The psychiatrist noted that prior to rendering his opinion, he had examined the Veteran within the past thirty days.

Finally, in his Application for Increased Compensation Based on Unemployability, the Veteran reported that he had completed two years of college.  He did not report having received an associate's degree but rather indicated that he had completed "core curriculum courses."  He denied having received any other education or training.  His highest reported earnings of $19,200 occurred while working as a taxi driver.  He last worked as a taxi driver in 1995.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Initially, the Board observes that although most of the above opinions consider to some extent the effect of the Veteran's right shoulder disability, the appeals involving entitlement to effective dates earlier than August 4, 2015 for the grants of service connection for the right shoulder disability and scar are being remanded, as discussed below.  Nonetheless, the Board finds that the evidence presently before it is sufficient to grant a TDIU from February 28, 2012 through August 4, 2015, and the Veteran need not wait for a decision addressing the right shoulder and scar.  Here, the dispositive issue is whether the Veteran's service-connected left shoulder disability and major depressive disorder prevent him from engaging in substantially gainful employment.  The Board finds that they do.

The authors of the above opinions all have the requisite medical training to competently opine as to the effect these disabilities have on the Veteran's ability to maintain employment.  Both the November 2016 VA examiner, who reviewed the claims file, and Dr. M, who credibly reports familiarity with the Veteran's medical condition, indicated that the Veteran would not be capable of anything more than minimal employment.  Although both of these opinions take into consideration the effect of the Veteran's right shoulder disability, the opinion by Dr. K suggests that his left shoulder disability contributes significantly more to his physical impairment than the right shoulder disability.  Indeed, the September 2011 private psychiatrist concluded that the Veteran's acquired psychiatric disorders were severe enough to require the support and services of an adult residential area setting.  While the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one but a determination for the adjudicator, see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds these opinions highly probative as to this question.  Hence, considering the Veteran's limited education and training, the Board finds that entitlement to a TDIU for the period from February 28, 2012 through August 3, 2015 is warranted.  As the Veteran was not in receipt of service connection for any disability for the period prior to February 28, 2012, there is no basis to award a TDIU for that period.

SMC

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance for the period from August 4, 2015 through November 30, 2016 is warranted because the evidence shows that the Veteran has physical and mental incapacity that requires care and assistance on a regular basis based on the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable.  During this period, the Veteran was service connected for major depressive disorder, left shoulder instability, a right shoulder disability including acromioclavicular arthritis, and surgical scars of the left and right shoulders.

In a November 2016 VA aid and attendance examination, the examiner opined that it was at least as likely as not that the Veteran required the need for aid and attendance as a result of his service-connected major depressive disorder and service-connected right and left shoulder disorders.  The examiner noted that the Veteran has major depressive disorder resulting in problems with memory, impaired abstract thinking, disorientation to time, and intermittent problems with personal hygiene.  She further noted that the Veteran's left and right shoulder disabilities resulted in pain with lifting and carrying objects and the need for assistance with showering, dressing and cooking.  While a July 2016 VA aid and attendance examiner opined that it was less likely than not that the Veteran had a permanent need for regular aid and attendance due to his service-connected disabilities, as noted in the September 2016 Board remand which found the opinion inadequate, the examiner there based the opinion on a rationale that was inconsistent with the evidence in the claims file and on an inaccurate medical history.  Accordingly, the Board affords that opinion little weight.

Again, as noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Thus, based on the evidence presented above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that SMC based on the need for regular aid and attendance for the period from August 4, 2015 through November 30, 2016 is warranted.

As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, and there are no additional service-connected disabilities rated totally disabling that are separate and distinct from those forming the basis of the grant for SMC based on aid and attendance, the issue of entitlement to SMC at the housebound rate during this period is moot.  Cf. 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(s).


ORDER

Entitlement to a TDIU for the period from February 28, 2012 through August 3, 2015, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to SMC based on the need for aid and attendance for the period from August 4, 2015 through November 30, 2016 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As noted above, in September 2016, the Board remanded the issue of entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder surgical scar, finding the issue intertwined with the issue of entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder disability.  The Board found that while the Veteran had timely appealed the latter issue, no statement of the case had been issued.  Accordingly, the Board remanded the appeal for an earlier effective date for the right shoulder disability for issuance of a statement of the case, see Manlincon v. West, 12 Vet. App 238 (1999), and the appeal for an earlier effective date for the right shoulder scar for readjudication.

As to the appeal for an earlier effective date for the right shoulder scar, the AOJ did not readjudicate that issue and no supplemental statement of the case was issued.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2017, the Veteran timely perfected the appeal for the right shoulder disability; however, a review of VBMS shows a February 2017 VA Form 8 Certification of Appeal for "effective date of service connection for left shoulder disability."  Presently, the Veterans Appeals Control and Locator System indicates that an issue described as "effective date" is still pending at the AOJ in advance certification status.  There does not appear to be a pending appeal for an earlier effective date for a left shoulder disability.

In light of the above, and because the issues are intertwined, the Board will take jurisdiction over both the issue of entitlement to an earlier effective date for the award of service connection for a right shoulder disability and right shoulder scars even though the appeal involving the right shoulder disability does not appear to have been received by the Board yet.  

On remand, the AOJ should readjudicate the issue involving the right shoulder scar and undertake all appropriate procedures to ensure that the issues being certified and transferred to the Board are accurately reflected in both the electronic claims file and in the Veterans Appeals Control and Locator System.

Finally, since a decision regarding the effective dates for the right shoulder disability and scar could have a significant impact on the issue of entitlement to SMC based on aid and attendance/housebound status for the period prior to August 4, 2015, those issues are intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue of entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder surgical scar.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order, and the AOJ should undertake all appropriate procedures to ensure that the issues being certified and transferred to the Board are accurately reflected in both the electronic claims file and in the Veterans Appeals Control and Locator System, to include consideration of the claim of an earlier effective date for the grant of service connection for a right shoulder disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


